Opinion issued January 5,
2012.





 
 
 
 
 





 




 
     
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00520-CV
____________
 
Morrell Masonry Supply, Inc., Appellant
 
V.
 
Living Waters Christian Church, Appellee
 
 
 

On Appeal from the 268th District Court 
Fort Bend County, Texas
Trial Court Cause No. 8DVC167692
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed March 11, 2011.  On December 7, 2011, the parties filed a joint
motion to dismiss the appeal.  See Tex.
R. App. P. 42.1. 
The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  We
dismiss any other pending motions as moot. 
The Clerk is directed to issue mandate within 10 days of the date of
this opinion.  See Tex. R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of Justices
Keyes, Higley, and Massengale.